                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Carmen Electra et al.,                        )       Case No. 5:18-cv-02706-SL
                                              )
                Plaintiffs,                   )       Judge Sara Lioi
                                              )
          vs.                                 )
                                              )       Reply Memorandum in Support
Dreamers Cabaret, LLC et al.,                 )       of Defendants’ Motion to Dismiss
                                              )       Counts Two and Three
                Defendants.                   )


I.        Plaintiffs have not identified a legally-valid duty to sue for negligence.

          A.    In Floor Craft, the Ohio Supreme Court rejected plaintiffs’ negligence
                theory by holding: there is no negligence-based duty to avoid “losses
                to others that do not arise from tangible physical harm to persons
                and tangible things.”

          Defendants moved to dismiss the negligence claim because plaintiffs did not allege

a duty owed by defendants to plaintiffs. Plaintiffs retort that defendants had a general

duty to avoid foreseeable harm to plaintiffs’ reputation, goodwill, and emotional well-

being. (Br. in Opp. 4-5, ECF #15.) For legal support, plaintiffs point only to language from

the Wallace decision by the Ohio Supreme Court about one’s duty to avoid causing

reasonably foreseeable injuries to others. (Id. 4.)

          But Wallace was addressing the foreseeability of physical injuries to people who

were killed or physically injured in a fire. Wallace v. Ohio Dept. of Commerce, 96 Ohio

St.3d 266, 267 (2002). Wallace did not recognize—as plaintiffs contend—a duty to avoid

causing intangible, non-physical injuries (such as damage to reputation, goodwill, or

emotions as alleged by plaintiffs). Indeed, 12 years before Wallace, the Ohio Supreme



{8108582: }
Court held to the contrary in Floor Craft. There, the Ohio Supreme Court stated: “In the

absence of privity of contract between two disputing parties, the general rule is ‘there is no

* * * duty to exercise reasonable care to avoid intangible economic loss or losses to others

that do not arise from tangible physical harm to persons and tangible things.’” Floor

Craft Floor Covering, Inc. v. Parma Cmty. Gen. Hosp. Ass’n, 54 Ohio St.3d 1, 3 (1990)

(quoting Prosser & Keeton, Law of Torts (5th Ed. 1984) 657, § 92) (emphasis added). That

legal rule deserves repeating: no duty to avoid “losses to others that do not arise from

tangible physical harm.” Id. That rule is good law; Wallace neither contradicts nor

overrules it.

          Plaintiffs do not allege any physical harm to person or property; they merely allege

posting of images on Facebook and elsewhere. (See Compl. ¶ 113.) Plaintiffs’ theory that

defendants had a duty to avoid causing non-physical harm cannot withstand Floor Craft’s

holding that there is no such duty.1 Again, the general foreseeability-of-harm negligence

duty described in Wallace is confined to negligence cases involving physical injuries. See

Moriarty v. EquiSearch Services, Inc., No. 1:08-cv-2180, 2009 WL 10689381, at *11 (N.D.

Ohio Oct. 23, 2009) (Gaughan, J.) (“. . . in order to recover on a negligence theory, the party




1
 While plaintiffs selectively quote from Floor Craft, they omit the language requiring “tangible physical
harm.” (See supra at p. 2.)



{8108582: }                                         2
must claim physical damage to persons or property.”) (citing and quoting Floor Craft).2

Thus, this Court dismisses negligence claims where there is no allegation of physical

damage to person or property. See id. (dismissing negligence claim).

          Because Plaintiffs’ complaint does not allege any physical harm to themselves or

their property, they have not alleged a duty. The Court should dismiss negligence.

          B.     Whether plaintiffs’ damages are “economic losses,” as plaintiffs
                 define that term, is not determinative of defendants’ motion.

          Plaintiffs sprint past the lack of physical injury in their case and jump ahead to

argue for three pages that their pleaded injuries—intangible harm to reputation, goodwill,

and emotions—are not “purely economic losses” so “the economic loss rule clearly does

not apply.” (Br. in Opp. 6-7.) This is a semantic argument.

          First, there are varying uses of the term “economic loss” by courts and litigants.

Defendants used the term in its opening brief, as this Court and others have done, to refer

to damages that do not arise from physical tangible injury to person or property.3 Under




2
  Plaintiffs are correct that defendants mistakenly stated in their opening brief that the Ashtabula River case
involved a negligence claim. In fact, it involved a public nuisance claim. Nonetheless, this Court in
Ashtabula River correctly described the law applicable to negligence claims and applied it broadly to torts in
general: “in the absence of physical harm to persons and tangible things, there can be no recovery in
negligence.” Ashtabula River Corp. Group II v. Conrail, Inc., 549 F. Supp. 2d 981, 987 (N.D. Ohio 2008).
Perhaps the Moriarty case cited above is more on point since it applied that same law more specifically to a
negligence claim to dismiss it. See Moriarty, 2009 WL 10689381, at *11 (“Nor do plaintiffs allege the existence
of any physical damage to person or property as a result of the alleged negligence. Accordingly, plaintiffs’
negligence claim must be dismissed.”).
3
  See, e.g., Fed. Ins. Co. v. Fredericks, 29 N.E.3d 313, 320 (Ohio Ct. App. 2015) (“’[E]conomic losses are
intangible losses that do not arise from tangible physical harm to persons or property.’”) (quoting RWP, Inc.
v. Fabrizi Trucking & Paving Co., No. 87382, 2006 WL 2777159, at *3 (Ohio Ct. App. Sept. 28, 2006);
Springfield Hydroelectric Co. v. Copp, 779 A.2d 67, 71 (Vt. 2001) (“‘Economic loss is defined generally as
damages other than physical harm to persons or property.”) (quoting Town of Alma v. AZCO Constr., Inc., 10
P.3d 1256, 1259 (Colo. 2000).



{8108582: }                                            3
that definition, the economic-loss rule does bar plaintiffs’ claim insofar as they’ve not

pleaded physical injuries to establish a valid duty on which to sue for negligence.

          If the term is defined more narrowly—as plaintiffs have defined it—to mean purely

harm directly to the pocketbook,4 then whether plaintiffs’ damages fit that narrower

definition as a defensive bar to the claim is immaterial. The primary, dispositive issue is

that plaintiffs have not stated a claim for negligence because they have not pleaded the

existence of a legally-recognized duty that was breached. Plaintiffs have not pleaded a

duty, regardless of how “economic loss” is defined or its applicability as a defense to tort

claims. In other words, showing that the economic loss doctrine does not bar a claim does

not equate with pleading the existence of a duty. The Ohio Court of Appeals explained:

         The economic loss doctrine applies to tort claims and presupposes that a
         tort cause of action exists. The economic loss doctrine is not a means to
         create an independent tort when there was not one.

Netherlands Ins. Co. v. BSHM Architects, Inc., 111 N.E.3d 1229, 1238 (Ohio Ct. App. 2018).

          None of the cases cited by plaintiffs held that one may plead the existence of a

negligence duty by showing that the economic-loss rule does not apply. And no case cited

by plaintiffs allowed a negligence claim to proceed without an allegation of physical harm:

          ●     Wallace, again, involved physical injuries to a building and
                individuals, including the death of nine people. Wallace v. Ohio
                Dept. of Commerce, 96 Ohio St.3d 266, 267 (2002).


4
  This more narrow definition of the “economic loss” rule appears to be applied by some courts when the
doctrine is asserted as defense to a tort claim where there is also an alleged breach of contract between the
parties. See, e.g., MyVitaNet.com v. Kowalski, No. 2:08-cv-48, 2008 WL 2977889, at *6-9 (S.D. Ohio July 29,
2008) (finding goodwill damages were not purely economic, so that the economic-loss doctrine did not bar
fraud claim despite contract between the parties). Defendants are not aware of any case—nor have plaintiffs
pointed to any case—in which the inapplicability of this narrower definition of the “economic loss” defense
was used as a basis for establishing the duty proof element of a negligence claim.



{8108582: }                                           4
              ●   In MyVitaNet.com, a district court merely ruled that the economic
                  loss doctrine did not bar a fraud claim.5 MyVitaNet.com v.
                  Kowalski, No. 2:08-cv-48, 2008 WL 2977889, at *6-9 (S.D. Ohio July
                  29, 2008) It did not recognize a negligence-based duty to avoid
                  non-physical harm to others, as a fraud claim does not require a
                  plaintiff to plead a duty.

                  Moreover, there was privity of contract between the parties in
                  MyVitaNet.com. Floor Craft prefaced its holding as being “in the
                  absence of privity of contract,” so it’s distinguishable. Also, as
                  explained more in footnote 4 above, where there is privity of
                  contract between the parties, the economic loss rule as a defense to
                  a tort claim appears to sometimes take on a narrower meaning
                  than in negligence cases, where it describes non-physical injuries.

          ●       Lawyers’ Cooperative never addressed a negligence duty, let alone
                  whether a negligence duty exists to avoid non-physical harm.
                  Lawyers Cooperative Publ’g Co. v. Muething, 65 Ohio St.3d 273
                  (1992). As in MyVitaNet.com, there was privity of contract in
                  Lawyers’ Cooperative, so the Floor Craft holding would not apply
                  anyway. Id. at 277

          ●       Ferro involved physical property damage to a reactor’s physical
                  “liner,” so—unlike here—plaintiff was not relying solely on non-
                  physical injuries to plead a negligence duty. Ferro Corp. v. Blaw
                  Knox Food & Chem. Equip. Co., 121 Ohio App.3d 434, 442-43 (Ohio
                  Ct. App. 1997).

          ●       Skurka did not recognize a negligence duty to avoid non-physical
                  harm, but merely ruled that the economic-loss doctrine did not bar
                  a conversion claim. Skurka Aerospace, Inc. v. Eaton Aerospace,
                  L.L.C., No. 1:08-cv-1565, 2011 WL 1134591, at *2 (N.D. Ohio Mar. 25,
                  2011). There was no duty showing required because plaintiff had
                  not asserted negligence. So Skurka did not address whether there is
                  a duty to avoid non-physical harm to others. And, in any event,
                  there was privity of contract in Skurka, so it is outside the scope of
                  the Floor Craft holding on which defendants rely.




5
 Again, whether the economic-loss rule would bar a particular tort claim is immaterial to defendants’
motion. The crux of defendants’ motion is that plaintiffs have not alleged a duty under Ohio law. Plaintiffs
have not pleaded a duty regardless of whether the economic loss doctrine would bar their claim under the
narrower definition of that phrase (i.e., when used as a defense to tort claims between contracting parties).


{8108582: }                                           5
           ●         Whitaker merely held that emotional distress damages were non-
                     economic damages under Ohio’s Consumer Sales Practices Act.
                     Whitaker v. M.T. Automotive, Inc., 111 Ohio St.3d 177 (2006).
                     Whitaker did not rule there is a general duty to avoid emotional
                     distress to others to give rise to a negligence claim. Indeed, if there
                     were such a duty, then the entire intentional infliction of
                     emotional distress tort would be swallowed by plaintiffs’ new,
                     easier-to-prove version of ordinary negligence.6 Moreover, the
                     parties in Whitaker were in privity of contract so, again, it’s outside
                     the scope of the Floor Craft holding.

           What plaintiffs seek would open the flood gates for negligence as a catch-all for any

case in which there is an allegedly foreseeable injury, regardless of the nature of the injury.

Virtually every civil lawsuit involves some type injury that plaintiff would view as

foreseeable, so the law plaintiffs seek would cause every complaint to include a negligence

add-0n. Plaintiffs with hurt feelings could bypass having to prove “extreme and

outrageous” conduct or “serious emotional distress” under an “intentional infliction of

emotional distress” claim7 by pleading ordinary negligence on the theory that defendant

had a duty not to speak or act in a way that may cause embarrassment or hurt feelings.

           But the Ohio Supreme Court has wisely confined negligence to cases involving

physical damage to person or property. Plaintiffs have not cited any decision by an Ohio

court, or by a federal court applying Ohio law, that expanded ordinary negligence to cover

purely non-physical injuries, much less where (as here) there is no special relationship or

privity of contract between the parties. The compensability of intangible injuries are

addressed under more specific statutory, common law, and tort causes of action that are



6
    (See infra at p. 6.)
7
    See Yeager v. Local Union 20, 6 Ohio St.3d 369, 374-75 (1983) (recognizing IIED claim under Ohio law).



{8108582: }                                             6
designed to address those particular type of harms and which set forth very specific proof

elements, defenses and privileges, and types of damages available.

          Here, plaintiffs have alleged invasion of privacy by misappropriation, violations of

the Lanham Act, and violations of the Ohio Deceptive Trade Practices Act. So the

compensability of plaintiffs’ alleged harm should be decided under those more specific

claims and the body of law developed around them; the law should not allow plaintiffs to

bypass the proof elements and defenses under those claims with ordinary negligence.8

II.       Plaintiffs have not shown that an unjust enrichment claim can
          survive without alleging that they bestowed a benefit upon defendants.

          A.     Plaintiffs confuse unjust enrichment damages under trade secret
                 statutes with an independent cause of action for unjust enrichment.

          Defendants moved to dismiss the unjust enrichment claim because, by law, that

legal claim does not apply when—as here—plaintiff does not allege that it voluntarily

bestowed a benefit upon defendant. This Court and the Southern District of Ohio—

using the simple dictionary definition of “confer”—have previously ruled that to confer a

benefit means to give or voluntarily bestow a benefit. (See Opening Br. 6-7, ECF #14-1

(citing MP TotalCare Servs., Inc. v. Mattimoe, 648 F. Supp. 2d 956, 967 (N.D. Ohio 2009)

and MPW Indus. Servs., Inc. v. Pollution Control Servs., Inc., No. 2:02-cv-955, 2006 WL

640438 (S.D. Ohio Mar. 9, 2006).)

          In response, plaintiffs concede that they do not allege giving or voluntarily

bestowing a benefit upon defendants. (Br. in Opp. 8.) Plaintiffs instead argue the law:


8
  The fact that plaintiffs have asserted negligence and fought to keep it in the case suggests that plaintiffs
either have concern that they cannot meet the proof elements of their primary claims or are simply over-
pleading without good reason. Neither reason justifies keeping the negligence claim in the case.


{8108582: }                                           7
they say that Sixth Circuit precedent “recognizes unjust enrichment claims where one

party misappropriates the benefit from another and no ‘voluntary’ conferral has

occurred.” (Id.) In support, plaintiffs cite the Sixth Circuit’s Allied Erecting decision, the

Mar Oil decision by this Court, and the Kraft Const. decision by an Ohio appeals court.

          Plaintiffs misread the Allied Erecting decision. Allied Erecting & Dismantling Co. v.

Genesis Equip. & Mfg., Inc., 511 Fed. Appx. 398, 403 (6th Cir. 2013). Allied Erecting was not

addressing unjust enrichment “claims,” but rather “unjust enrichment damages” which

are a statutorily-available category of damages under the Ohio Uniform Trade Secret

Act. See id. at 403; see also Ohio Rev. Code § 1333.63(A) (damages under OUTSA may

include “the unjust enrichment caused by the misappropriation”). The plaintiff in Allied

Erecting had sued for trade secret misappropriation; it had not sued for unjust

enrichment as a cause of action.

          It is a statutory truth that unjust enrichment damages are available for a

misappropriation of trade secrets under Ohio law, as they are in other states’ uniform

trade secret acts and under the Federal Defend Trade Secrets Act, see 18 U.S.C. §

1836(b)(3)(B)(i)(II). That noncontroversial reality has no bearing on what must be

pleaded to meet the conferral element of an independent unjust enrichment cause of

action. Plaintiffs are not suing for trade secret misappropriation, so the availability of

unjust enrichment damages under a statute that they’ve not sued on is irrelevant to

whether they’ve stated a claim for unjust enrichment.

          Indeed, the MP TotalCare case cited by defendants in their opening brief is

consistent with the Allied Erecting decision and not “outdated” nor overruled by Allied



{8108582: }                                     8
Erecting, as plaintiffs contend. (Opening Br. 6-7 (citing MP TotalCare Servs., Inc. v.

Mattimoe, 648 F. Supp. 2d 956, 967 (N.D. Ohio 2009).) In MP TotalCare, the district

court denied summary judgment, in part, on a trade secret misappropriation claim,

which would allow plaintiff to seek unjust enrichment damages under the trade secret

claim at trial. MP TotalCare, 648 F. Supp. 2d at 967. The Court, however, granted

summary judgment to defendant on the unjust enrichment cause of action because the

alleged “misappropriation” by defendant was not voluntarily bestowed or given by

plaintiff. Id.

          Similarly, the Mar Oil case cited by plaintiffs addressed only unjust enrichment

damages under the Ohio Uniform Trade Secrets Act. Mar Oil Co. v. Korpan, 973 F. Supp.

2d 775, 781-82 (N.D. Ohio 2013). It did not address the proof elements of an unjust

enrichment cause of action. It has no bearing, therefore, on whether an alleged use of

images that were neither given nor bestowed by plaintiffs could support an unjust

enrichment cause of action; nor does it conflict with either of the two decisions cited in

defendants’ opening brief.9

          B.     The other cases cited by plaintiffs support defendants’ legal
                 positions or are irrelevant to defendants’ motion.

          In Kraft Const., plaintiff Kraft had given and voluntarily bestowed a benefit upon

the county by building a larger and more expensive pump station for the county’s sewage

system. Kraft Const. Co. v. Cuyahoga Cty. Bd. of Comm’rs, 128 Ohio App.3d 33, 50 (Ohio


9
  The pleaded circumstances may have been different if plaintiffs and defendants had been discussing a
contract and plaintiffs gave defendants the contested images for use before receiving or agreeing upon
payment. Alleging, as plaintiffs have done, that defendants—who were strangers to plaintiffs—obtained the
images from somewhere other than from plaintiffs and then posted them online without permission does
not state an independent claim for unjust enrichment.


{8108582: }                                         9
Ct. App. 1998). Because there was no formal contract between the parties, the court

imposed a quasi-contract through unjust enrichment to force the county to pay for the

extra benefit that Kraft bestowed upon it by building the pump station. Id at 50-52. Thus,

Kraft supports defendants’ and this Court’s legal interpretation that conferral requires

giving or voluntarily bestowing something to or upon defendants.

          The other cases cited by plaintiffs are likewise distinguishable. In Liberty Mutual,

an insurance company had paid the Industrial Commission money that was later

determined to be the responsibility of the Commission. Liberty Mut. Ins. Co. v. Ind.

Comm. of Ohio, 40 Ohio St.3d 109, 110-12 (1988). So there was a voluntary bestowal of

something by plaintiff, namely money. In Gaier, the court never addressed the conferral

element of an unjust enrichment claim, so it has no bearing on the legal question before

this Court. Gaier v. Midwestern Group, 76 Ohio App. 334, 339 (Ohio Ct. App. 1991).

Instead, the court merely affirmed summary judgment for a defendant because plaintiffs

had not showed a substantial detriment on their part, so that “at least one of the

essential elements” of the claim was missing. Id.at 335, 339

          In White v. Smith & Wesson, the city of Cleveland had alleged that it voluntarily

paid for the harm caused by unsafe guns and marketing practices, which saved the gun-

makers from having to pay for those expenses. White v. Smith & Wesson, 97 F. Supp. 2d

816, 829 (N.D. Ohio 2000). So the city had voluntarily bestowed a benefit upon the

defendants. Moreover, White does not address whether an unjust enrichment claim may

proceed based on the allegation that defendant took and used plaintiffs’ images (or

intangible property rights).



{8108582: }                                    10
          In the end, plaintiffs essentially ignore the two federal court decisions applying

Ohio law, which require plaintiff to allege that it voluntarily bestowed or gave a benefit

to defendant. Instead, they misinterpret the availability of unjust enrichment damages

under the Ohio Trade Secret Act as allowing one to sue for alleged misappropriation of

any intangible right under an unjust enrichment cause of action. This is a non sequitur

and unsound legal analysis. The Court should reject it accordingly.

          The Court should dismiss the unjust enrichment claim because plaintiffs do not

allege they conferred a benefit on defendants.

III.      Conclusion

          For the foregoing reasons, the Court should dismiss Counts Two and Three.



Dated: May 21, 2019                             Respectfully submitted,

  s/ Matthew J. Cavanagh                          s/ Alan M. Medvick (by consent)
Matthew J. Cavanagh (OH 0079522)                Alan M. Medvick (OH 0081897)
MCDONALD HOPKINS LLC                            NIEKAMP WEISENSELL
600 Superior Avenue, East, Ste. 2100            3 Nantucket Bldg.
Cleveland, Ohio 44114                           23 South Main St.
t 216.348.5400 │ f 216.348.5474                 Akron, Ohio 44308
mcavanagh@mcdonaldhopkins.com                   t 330.434.1000
                                                alan@nwm-law.com
Counsel for Defendant
1110 Brittain Road, LLC                         Counsel for Defendant
                                                Dreamers Cabaret, LLC




{8108582: }                                    11
                                   L.R. 7.1(f) Certification

          In accordance with Local Rule 7.1(f), I hereby certify that this case has not yet

been assigned a track, but that the foregoing memorandum complies with the lowest

applicable page limitation of 20 pages.



                                                 s/ Matthew J. Cavanagh
                                               Counsel for Defendant
                                               1110 Brittain Road, LLC




{8108582: }
